Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 1 of 17 PageID #: 1



Benjamin J. Sweet
ben@sweetlawpc.com
THE SWEET LAW FIRM, P.C.
186 Mohawk Drive
Pittsburgh, PA 15228
Phone: (412) 742-0631

Jonathan D. Miller
jonathan@nshmlaw.com
Alison M. Bernal
alison@nshmlaw.com
NYE, STIRLING, HALE & MILLER, LLP
33 W. Mission Street, Suite 201
Santa Barbara, CA 93101
Phone: (805) 963-2345

Counsel for Plaintiff Demieli Wright


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA




 DEMIELI WRIGHT,                                             Civil Action No.: 1:19-cv-1423

                         Plaintiff,
                                                             COMPLAINT FOR DECLARATORY
         v.                                                  AND INJUNCTIVE RELIEF

 THREAD EXPERIMENT, LLC,

                         Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Demieli Wright, by and through undersigned counsel, seeks a permanent injunction

requiring a change in Thread Experiment, LLC’s (“Defendant” or “Thread Experiment”)

corporate policies to cause the website it owns, maintains, and controls –

www.threadexperiment.com – to become, and remain, accessible to individuals with visual

disabilities. In support thereof, Plaintiff respectfully asserts as follows:
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 2 of 17 PageID #: 2



                                       INTRODUCTION

       1.      In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

       The Department [of Justice] first articulated its interpretation that the ADA
       applies to public accommodations’ websites over 20 years ago. This interpretation
       is consistent with the ADA’s title III requirement that the goods, services,
       privileges, or activities provided by places of public accommodation be equally
       accessible to people with disabilities.

See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice, to

Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at

https://images.cutimes.com/contrib/content/uploads/documents/413/152136/adaletter.pdf) (last

accessed April 8, 2019).

       2.      Plaintiff Demieli Wright is legally blind. Because he is blind, Plaintiff utilizes

screen reading technology to access the internet. Plaintiff uses the JAWS tool. JAWS is a screen

reading program which takes visual content and reads the content for the user. Plaintiff uses

JAWS to navigate the internet.

       3.      Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

       The screen reading software uses auditory cues to allow a visually impaired user
       to effectively use websites. For example, when using the visual internet, a seeing
       user learns that a link may be “clicked,” which will bring her to another webpage,
       through visual cues, such as a change in the color of the text (often text is turned
       from black to blue). When the sighted user's cursor hovers over the link, it
       changes from an arrow symbol to a hand.


                                                 2
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 3 of 17 PageID #: 3



       The screen reading software uses auditory—rather than visual—cues to relay this
       same information. When a sight impaired individual reaches a link that may be
       “clicked on,” the software reads the link to the user, and after reading the text of
       the link says the word “clickable.”…Through a series of auditory cues read aloud
       by the screen reader, the visually impaired user can navigate a website by
       listening and responding with her keyboard.

Id. at *6-7. See American Federation for the Blind, Screen Readers, available at

http://www.afb.org/prodBrowseCatResults.aspx?CatID=49 (last accessed April 8, 2019)

(discussing screen readers and how they work).

       4.         Defendant is an Illinois limited liability company, with its principal place of

business in Itasca, Illinois. Thread Experiment, LLC owns/controls the website

www.threadexperiment.com.

       5.         Defendant owns, operates, and controls above-listed website (“Defendant’s

website”). See, e.g., Privacy Policy, at https://www.threadexperiment.com/privacy (last accessed

April 8, 2019).

       6.         Defendant’s website markets bedding designed specifically for men. The website

offers different types of bedding – duvets, shams, sheets, and throws – which are designed and

marketed specifically to men. Consumers may research the various bedding options, learn about

bedding basics – from thread county to fabric types, and ultimately, may purchase the product

directly through the website. In addition to researching and purchasing Defendant’s products and

services from the comfort and convenience of their homes, consumers may also use Defendant’s

Website to contact customer service by phone, email, and instant messenger, review important

legal notices like Defendant’s Privacy Policy, watch video demonstrations of how to properly

make a bed, and more.

       7.         Defendant is responsible for the policies, practices, and procedures concerning the

Website’s development and maintenance.

                                                    3
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 4 of 17 PageID #: 4



       8.      Unfortunately, Defendant denies approximately 8.1 million Americans who have

difficulty seeing access to its Website’s goods, content, and services because the Website is

largely incompatible with the screen reader programs these Americans use to navigate an

increasingly ecommerce world. See Press Release, United States Census Bureau, Nearly 1 in 5

People Have a Disability in the U.S., Census Bureau Reports Report Released to Coincide with

22nd Anniversary of the ADA (Jul. 25, 2012), available at https://www.census.gov/

newsroom/releases/archives/miscellaneous/cb12-134.html (last accessed April 8, 2019) (“About

8.1 million people had difficulty seeing, including 2.0 million who were blind or unable to see.”).

       9.      Plaintiff brings this civil rights action against Defendant to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of

its services, facilities, privileges and advantages; (2) provide such persons with benefits that are

equal to those provided to nondisabled persons; (3) provide auxiliary aids and services—

including electronic services for use with a computer screen reading program—where necessary

to ensure effective communication with individuals with a visual disability, and to ensure that

such persons are not excluded, denied services, segregated or otherwise treated differently than

sighted individuals; and (4) utilize administrative methods, practices, and policies that provide

persons with disabilities equal access to online content.

       10.     By failing to make its Website available in a manner compatible with computer

screen reader programs, Defendant, a public accommodation subject to Title III, deprives blind

and visually-impaired individuals the benefits of its online goods, content, and services—all

benefits it affords nondisabled individuals—thereby increasing the sense of isolation and stigma

among these Americans that Title III was meant to redress.



                                                  4
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 5 of 17 PageID #: 5



       11.      Because Defendant’s Website is not and has never been accessible, and because

upon information and belief Defendant does not have, and has never had, an adequate corporate

policy that is reasonably calculated to cause its Website to become and remain accessible,

Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring that:

             a) Defendant retain a qualified consultant acceptable to Plaintiff (“Web Accessibility
                Consultant”) who shall assist it in improving the accessibility of its Website,
                including all third-party content and plug-ins, so the goods and services on the
                Website may be equally accessed and enjoyed by individuals with vision related
                disabilities;

             b) Defendant work with the Web Accessibility Consultant to ensure that all
                employees involved in website and content development be given web
                accessibility training on a biennial basis, including onsite training to create
                accessible content at the design and development stages;

             c) Defendant work with the Web Accessibility Consultant to perform an automated
                accessibility audit on a periodic basis to evaluate whether Defendant’s Website
                may be equally accessed and enjoyed by individuals with vision related
                disabilities on an ongoing basis;

             d) Defendant work with the Web Accessibility Consultant to perform end-user
                accessibility/usability testing on at least a quarterly basis with said testing to be
                performed by humans who are blind or have low vision, or who have training and
                experience in the manner in which persons who are blind use a screen reader to
                navigate, browse, and conduct business on website, in addition to the testing, if
                applicable, that is performed using semi-automated tools;

             e) Defendant incorporate all of the Web Accessibility Consultant’s
                recommendations within sixty (60) days of receiving the recommendations;

             f) Defendant directly link from the footer on each page of the Website, a statement
                that indicates that Defendant is making efforts to maintain and increase the
                accessibility of its Website to ensure that persons with disabilities have full and
                equal enjoyment of the goods, services, facilities, privileges, advantages, and
                accommodations of the Defendant through the Website;

             g) Defendant accompany the public policy statement with an accessible means of
                submitting accessibility questions and problems, including an accessible form to
                submit feedback or an email address to contact representatives knowledgeable
                about the Web Accessibility Policy;

             h) Defendant provide a notice, prominently and directly linked from the footer on
                each page of the Website, soliciting feedback from visitors to the Website on how

                                                   5
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 6 of 17 PageID #: 6



                the accessibility of the Website can be improved. The link shall provide a method
                to provide feedback, including an accessible form to submit feedback or an email
                address to contact representatives knowledgeable about the Web Accessibility
                Policy;

             i) Defendant provide a copy of the Web Accessibility Policy to all web content
                personnel, contractors responsible for web content, and Client Service Operations
                call center agents (“CSO Personnel”) for the Website;

             j) Defendant train no fewer than three of its CSO Personnel to automatically
                escalate calls from users with disabilities who encounter difficulties using the
                Website. Defendant shall have trained no fewer than three of its CSO personnel to
                timely assist such users with disabilities within CSO published hours of operation.
                Defendant shall establish procedures for promptly directing requests for
                assistance to such personnel including notifying the public that customer
                assistance is available to users with disabilities and describing the process to
                obtain that assistance;

             k) Defendant modify existing bug fix policies, practices, and procedures to include
                the elimination of bugs that cause the Website to be inaccessible to users of screen
                reader technology;

             l) Plaintiff, his counsel, and their experts monitor the Website for up to two (2)
                years after the Mutually Agreed Upon Consultant validates the Website is free of
                accessibility errors/violations to ensure Defendant has adopted and implemented
                adequate accessibility policies. To this end, Plaintiff, through his counsel and their
                experts, shall be entitled to consult with the Web Accessibility Consultant at their
                discretion, and to review any written material, including but not limited to any
                recommendations the Website Accessibility Consultant provides Defendant.

       12.      Web-based technologies have features and content that are modified on a daily,

and in some instances an hourly, basis, and a one time “fix” to an inaccessible website will not

cause the website to remain accessible without a corresponding change in corporate policies

related to those web-based technologies. To evaluate whether an inaccessible website has been

rendered accessible, and whether corporate policies related to web-based technologies have been

changed in a meaningful manner that will cause the website to remain accessible, the website

must be reviewed on a periodic basis using both automated accessibility screening tools and end

user testing by disabled individuals.



                                                   6
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 7 of 17 PageID #: 7



                                   JURISDICTION AND VENUE

       13.       The claims alleged arise under Title III such that this Court’s jurisdiction is

invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       14.       Defendant attempts to, and indeed does so, participate in the State of Indiana’s

economic life.

       15.       Defendant’s participation in the State hinges, in significant part, on Indiana

consumers, like Plaintiff, accessing its Website and purchasing Defendant’s products through

Defendant’s website. Unlike, for example, a winery that cannot sell and ship wine to consumers

in certain states, Defendant purposefully avails itself of the benefits and advantages of operating

an online business open 24 hours a day, 7 days a week, 365 days per year to Indiana residents.

       16.       As described in additional detail below, Plaintiff was injured when he attempted

to access Defendant’s Website from his home in Indianapolis, Indiana, but encountered barriers

that denied his full and equal access to Defendant’s online services.

       17.       Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s

claims occurred.

                                               PARTIES

       18.       Plaintiff is and, at all times relevant hereto, has been a resident of Indianapolis,

Indiana, located in Marion County. Plaintiff is and, at all times relevant hereto, has been legally

blind and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and

the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

       19.       Defendant is an Illinois limited liability company, with its principle place of

business 300 Park Boulevard, Suite 201, Itasca, Illinois 60143.



                                                    7
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 8 of 17 PageID #: 8



                          FACTS APPLICABLE TO ALL CLAIMS

       20.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website developers and web content developers often implement

digital technologies without regard to whether those technologies can be accessed by individuals

with disabilities. This is notwithstanding the fact that accessible technology is both readily

available and cost effective.

                                DEFENDANT’S ONLINE CONTENT

       21.     Defendant’s Website markets Defendant’s products – a line of bedding designed

and marketed specifically for males. Consumers may research the various bedding options, read

about the importance of thread count and fabric type, watch video demonstrations, and

ultimately, may purchase the product directly through the website.

       22.     The Website also enable consumers to contact customer service by phone, email,

and instant messenger, review important legal notices like Defendant’s Privacy Policy, and more.

                                     HARM TO PLAINTIFF
       23.     Plaintiff attempted to access the Website from his home in Indianapolis, Indiana.

Unfortunately, because of Defendant’s failure to build its Website in a manner that is compatible

with screen reader programs, Plaintiff is unable to understand, and thus is denied the benefit of,

much of the content and services he wishes to access on the Website.

       24.     Plaintiff attempted to access the Website using JAWS 18.

       25.     JAWS (Job Access with Speech) is a computer screen reader program for Microsoft

Windows that allows blind and visually impaired users to read the screen wither with a text-to-

speech output or by a refreshable Braille display. JAWS is the most popular screen reading



                                                  8
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 9 of 17 PageID #: 9



technology (JAWS) currently on the market. JAWS reads to the user the content of the website as

they navigate it with arrows.

         26.   Unfortunately, as a result of visiting Defendant’s Website from Indianapolis,

Indiana, and from investigations performed on his behalf, Plaintiff found Defendant’s Website to

be largely unusable due to various barriers that deny him full and equal access to Defendant’s

online content and services. For example:

               a.      Several product pages on Defendant’s website are completely

inaccessible. For instance, the visual information provided by the set of links on several pages, in

relation to the page numbers, is not accessible programmatically. The result is that when the user

reaches these pagination links at the bottom of the page, they are only made aware that they are

on a link. The website does not provide any information to tell the user what the purpose is for

these links. An example of this issue is located at

https://www.threadexperiment.com/comforters-shams (last accessed April 8, 2019), as shown

below:




                                                 9
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 10 of 17 PageID #: 10



 This makes it extremely difficult for Plaintiff and others with visual disabilities to search for

 Defendant’s products on the website.

                b.      Defendant’s website is not accessible to those who cannot use a mouse

 due to screen reader technology. For instance, the “free shipping” popup makes the page

 inaccessible. A keyboard-only user must navigate through the entire webpage in order to get

 focus to the popup. Many users will give up and not think it is accessible. A pop-up should

 receive focus immediately. This is found when you first access Defendant’s website, at

 https://www.threadexperiment.com/ (last accessed April 8, 2019), and is shown below:




        27.     These barriers, and others, deny Plaintiff full and equal access to all of the

 services the Website offers, and now deter him from attempting to use the Website. Still,

 Plaintiff would like to, and intends to, attempt to access the Website in the future to research the

 products and services the Website offers, or to test the Website for compliance with the ADA.




                                                  10
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 11 of 17 PageID #: 11



         28.     If the Website were accessible, i.e. if Defendant removed the access barriers

 described above, Plaintiff could independently research and purchase Defendant’s products and

 access its other online content and services.

         29.     Though Defendant may have centralized policies regarding the maintenance and

 operation of its Website, Defendant has never had a plan or policy that is reasonably calculated

 to make its Website fully accessible to, and independently usable by, individuals with vision

 related disabilities. As a result, the complained of access barriers are permanent in nature and

 likely to persist.

         30.     The law requires that Defendant reasonably accommodate Plaintiff’s disabilities

 by removing these existing access barriers. Removal of the barriers identified above is readily

 achievable and may be carried out without much difficulty or expense.

         31.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

 by Defendant’s failure to provide its online content and services in a manner that is compatible

 with screen reader technology.

   DEFENDANT’S KNOWLEDGE OF WEBSITE ACCESSIBILITY REQUIREMENTS
         32.     Defendant has long known that screen reader technology is necessary for

 individuals with visual disabilities to access its online content and services, and that it is legally

 responsible for providing the same in a manner that is compatible with these auxiliary aids.

         33.     Indeed, the “Department [of Justice] first articulated its interpretation that the

 ADA applies to public accommodations’ websites over 20 years ago.” As described above, on

 September 25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the

 ADA, nor the Department’s enforcement of it, has changed this interpretation.




                                                   11
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 12 of 17 PageID #: 12



          THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

         34.     There is no DOJ administrative proceeding that could provide Plaintiff with Title

 III injunctive relief.

         35.     While the DOJ has rulemaking authority and can bring enforcement actions in

 court, Congress has not authorized it to provide an adjudicative administrative process to provide

 Plaintiff with relief.

         36.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

 requirements to provide auxiliary aids or services necessary to ensure effective communication,

 and courts routinely decide these types of effective communication matters.

         37.     Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

 technical facts, but rather involves consideration of facts within the conventional competence of

 the courts, e.g. (a) whether Defendant offers content and services on its Website, and (b) whether

 Plaintiff can access the content and services.

                                  SUBSTANTIVE VIOLATION

                          Title III of the ADA, 42 U.S.C. § 12181 et seq.

          38.    The assertions contained in the previous paragraphs are incorporated by reference.

          39.    Defendant’s Website is a place of public accommodation within the definition of

 Title III of the ADA, 42 U.S.C. § 12181(7). See Andrews v. Blick Art Materials, Inc., 268 F.

 Supp. 3d 381, 393 (E.D.N.Y. 2018) (“It is unambiguous that under Title III of the ADA,

 dickblick.com is a place of public accommodation.”); Del-Orden v. Bonobos, Inc., No. 17 CIV.

 2744 (PAE), 2017 WL 6547902, at *7 (S.D.N.Y. Dec. 20, 2017) (“A commercial website itself

 qualifies as a place of “public accommodation” to which Title III of the ADA affords a right of

 equal access.”); Doe v. Mutual of Omaha Insurance Co., 179 F.3d 557, 559 (7th Cir. 1999)



                                                  12
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 13 of 17 PageID #: 13



 (public accommodation includes “the owner or operator of a …Web site, or other facility

 (whether in physical space or in electronic space ) that is open to the public…”).

         40.    In the broadest terms, the ADA prohibits discrimination on the basis of a

 disability in the full and equal enjoyment of goods and services of any place of public

 accommodation. 42 U.S.C. § 12182(a). Thus, to the extent Defendant does not provide Plaintiff

 with full and equal access to its Website, it has violated the ADA.

         41.    In more specific terms, Title III of the ADA imposes statutory and regulatory

 requirements to ensure persons with disabilities are not excluded, denied services, segregated or

 otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

 services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

 accommodations must furnish appropriate auxiliary aids and services that comply with their

 effective communication obligations. Id.

         42.    Auxiliary aids and services are necessary when their absence effectively excludes

 an individual from participating in or benefiting from a service, or fails to provide a like

 experience to the disabled person.

         43.    Auxiliary aids and services include, but are not limited to, audio recordings,

 screen reader software, magnification software, optical readers, secondary auditory programs,

 large print materials, accessible electronic and information technology, other effective methods

 of making visually delivered materials available to individuals who are blind or have low vision,

 and other similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

         44.    In order to be effective, auxiliary aids and services must be provided in accessible

 formats, in a timely manner, and in such a way as to protect the privacy and independence of the

 individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has



                                                  13
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 14 of 17 PageID #: 14



 explained, “assistive technology is not frozen in time: as technology advances, [ ]

 accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc.,

 630 F.3d 1153, 1163 (9th Cir. 2011).

          45.    By failing to provide its Website’s content and services in a manner that is

 compatible with auxiliary aids, Defendant has engaged, directly, or through contractual,

 licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

 including without limitation:

                 (a)     denying individuals with visual disabilities opportunities to participate in

 and benefit from the goods, content, and services available on its Website;

                 (b)     affording individuals with visual disabilities access to its Website that is

 not equal to, or effective as, that afforded others;

                 (c)     utilizing methods of administration that (i) have the effect of

 discriminating on the basis of disability; or (ii) perpetuate the discrimination of others who are

 subject to common administrative control;

                 (d)     denying individuals with visual disabilities effective communication,

 thereby excluding or otherwise treating them differently than others; and/or

                 (e)     failing to make reasonable modifications in policies, practices, or

 procedures where necessary to afford its services, privileges, advantages, or accommodations to

 individuals with visual disabilities.

         46.     Defendant has violated Title III by, without limitation, failing to make its

 Website’s services accessible by screen reader programs, thereby denying individuals with visual

 disabilities the benefits of the Website, providing them with benefits that are not equal to those it

 provides others, and denying them effective communication.



                                                   14
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 15 of 17 PageID #: 15



        47.     Defendant has further violated Title III by, without limitation, utilizing

 administrative methods, practices, and policies that allow its Website to be made available

 without consideration of consumers who can only access the company’s online goods, content,

 and services with screen reader programs.

        48.     Making its online goods, content, and services compatible with screen readers

 does not change the content of Defendant’s Website or result in making the Website different,

 but enables individuals with visual disabilities to access the Website Defendant already provides.

        49.     Defendant’s ongoing violations of Title III have caused, and in the absence of an

 injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.

        50.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

 extending, modifying, or reversing existing law or for establishing new law.

        51.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

 and incorporated therein, Plaintiff requests relief as set forth below.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for:

        (A)     A Declaratory Judgment that at the commencement of this action Defendant was

 in violation of the specific requirements of Title III of the ADA described above, and the

 relevant implementing regulations of the ADA, in that Defendant took no action that was

 reasonably calculated to ensure that its Website is fully accessible to, and independently usable

 by, individuals with visual disabilities;

        (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

 36.504(a) which directs Defendant to take all steps necessary to bring its Website into full

 compliance with the requirements set forth in the ADA, and its implementing regulations, so that



                                                  15
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 16 of 17 PageID #: 16



 its Website is fully accessible to, and independently usable by, blind individuals, and which

 further directs that the Court shall retain jurisdiction for a period to be determined to ensure that

 Defendant has adopted and is following an institutional policy that will in fact cause it to remain

 fully in compliance with the law—the specific injunctive relief requested by Plaintiff is

 described more fully in paragraph 11 above.

        (C)     Payment of actual, statutory, and punitive damages, as the Court deems proper;

        (D)     Payment of costs of suit;

        (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

 § 36.505, including costs of monitoring Defendant’s compliance with the judgment (see Access

 Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF 11)

 (“Plaintiffs, as the prevailing party, may file a fee petition before the Court surrenders

 jurisdiction. Pursuant to Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478

 U.S. 546, 559 (1986), supplemented, 483 U.S. 711 (1987), and Garrity v. Sununu, 752 F.2d 727,

 738-39 (1st Cir. 1984), the fee petition may include costs to monitor Defendant’s compliance

 with the permanent injunction.”); see also Gniewkowski v. Lettuce Entertain You Enterprises,

 Inc., Case No. 2:16-cv-01898-AJS (W.D. Pa. Jan. 11, 2018) (ECF 191) (same);

        (F)     Whatever other relief the Court deems just, equitable and appropriate; and

        (G)     An Order retaining jurisdiction over this case until Defendant has complied with

 the Court’s Orders.

        Dated: April 9, 2019                    Respectfully Submitted,

                                                /s/ Noah C. Thomas
                                                Noah C. Thomas
                                                noah@chapmanlaw.com
                                                CHAPMAN LAW LLC
                                                420 Main Street, Suite 1202
                                                Evansville, IN 47708

                                                   16
Case 1:19-cv-01423-SEB-TAB Document 1 Filed 04/09/19 Page 17 of 17 PageID #: 17



                                    Phone: (812) 426-0600
                                    Fax: 866-543-0024

                                    Benjamin J. Sweet
                                    ben@sweetlawpc.com
                                    THE SWEET LAW FIRM, P.C.
                                    186 Mohawk Drive
                                    Pittsburgh, PA 15228
                                    Phone: (412) 742-0631

                                    Jonathan D. Miller
                                    jonathan@nshmlaw.com
                                    Alison M. Bernal
                                    alison@nshmlaw.com
                                    NYE, STIRLING, HALE & MILLER, LLP
                                    33 W. Mission Street, Suite 201
                                    Santa Barbara, CA 93101
                                    Phone: (805) 963-2345

                                    Counsel for Plaintiff Demieli Wright




                                      17
